Learned, P. J. (dissenting).
I think the appeal ’should be dismissed. Plaintiff moved, first, to deny a new trial; second, to transfer the cause to a law calendar; third, that the appeal be argued on the return. The county court denied motion. As to the second, we have nothing to do with the calendar. As to the first, the court only refused to deny a new trial. As to the third, the court refused the motion that the appeal be argued on the return. All of this is merely preliminary. The question presented will properly come up when the defendant attempts to try the case with new evidence. The county court was not obliged to decide the matter beforehand, and properly refused to decide. Plaintiffs *400can move the appeal when reached, and then the court wrill act. This motion is only asking the county court what it 'proposes to do at some future time.